  Case 17-22486         Doc 28     Filed 11/13/18 Entered 11/13/18 11:17:16              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-22486
         YOLANDA WILLIAMS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/28/2017.

         2) The plan was confirmed on 09/13/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/10/2018.

         6) Number of months from filing to last payment: 9.

         7) Number of months case was pending: 16.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-22486        Doc 28       Filed 11/13/18 Entered 11/13/18 11:17:16                      Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $2,680.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                      $2,680.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $2,089.95
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $127.97
    Other                                                                    $21.76
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $2,239.68

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
AMERICASH LOANS LLC              Unsecured         350.00        596.70           596.70           0.00       0.00
ASHLEY FUNDING SERVICES LLC      Unsecured            NA         370.00           370.00           0.00       0.00
ASHLEY FUNDING SERVICES LLC      Unsecured            NA         856.00           856.00           0.00       0.00
ASHLEY FUNDING SERVICES LLC      Unsecured            NA         899.00           899.00           0.00       0.00
ASHLEY FUNDING SERVICES LLC      Unsecured            NA       1,281.00         1,281.00           0.00       0.00
ASHLEY FUNDING SERVICES LLC      Unsecured            NA       1,281.00         1,281.00           0.00       0.00
ASHLEY FUNDING SERVICES LLC      Unsecured            NA         739.00           739.00           0.00       0.00
ATLAS ACQUISITIONS LLC           Unsecured         977.00        977.28           977.28           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      2,500.00       2,294.31         2,294.31           0.00       0.00
COMCAST                          Unsecured      1,000.00            NA               NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured      1,000.00         767.89           767.89           0.00       0.00
CREDIT ACCEPTANCE CORP           Unsecured      7,083.00       7,274.28         7,274.28           0.00       0.00
CREDITORS DISCOUNT & AUDIT       Unsecured         315.00           NA               NA            0.00       0.00
DEVON FINANCIAL SVC              Unsecured         800.00           NA               NA            0.00       0.00
EASYPAY/DVRA                     Unsecured      2,024.00            NA               NA            0.00       0.00
FRONTIER COMMUNICATIONS          Unsecured         117.00        117.17           117.17           0.00       0.00
HERITAGE ACCEPTANCE CORP         Secured        5,600.00       7,082.38         7,082.38        156.64     283.68
HERITAGE ACCEPTANCE CORP         Unsecured      1,719.03            NA               NA            0.00       0.00
IMC CREDIT SVC                   Unsecured         432.00           NA               NA            0.00       0.00
IMC CREDIT SVC                   Unsecured         120.00           NA               NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         667.00        667.02           667.02           0.00       0.00
NATIONAL CREDIT SYSTEMS          Unsecured         950.00        990.00           990.00           0.00       0.00
PEOPLES GAS                      Unsecured      1,036.00            NA               NA            0.00       0.00
PHOENIX FINANCIAL SVC            Unsecured         704.00           NA               NA            0.00       0.00
PHOENIX FINANCIAL SVC            Unsecured         111.00           NA               NA            0.00       0.00
PHOENIX FINANCIAL SVC            Unsecured         111.00           NA               NA            0.00       0.00
PINNACLE LLC/RESURGENT           Unsecured      2,099.00            NA               NA            0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         479.00        479.43           479.43           0.00       0.00
SPRINT NEXTEL                    Unsecured         430.00      1,118.79         1,118.79           0.00       0.00
TMOBILE                          Unsecured         789.00           NA               NA            0.00       0.00
T-MOBILE/T-MOBILE USA INC        Unsecured            NA         631.30           631.30           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-22486        Doc 28        Filed 11/13/18 Entered 11/13/18 11:17:16                    Desc Main
                                       Document Page 3 of 4



Scheduled Creditors:
Creditor                                        Claim           Claim        Claim        Principal        Int.
Name                                 Class    Scheduled        Asserted     Allowed         Paid           Paid
TRANSWORLD SYSTEMS                Unsecured      1,565.00              NA           NA            0.00         0.00
TRANSWORLD SYSTEMS                Unsecured          40.00             NA           NA            0.00         0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured      8,307.00       31,700.73     31,700.73           0.00         0.00
US DEPT OF ED/NAVIENT             Unsecured      7,425.00              NA           NA            0.00         0.00
US DEPT OF ED/NAVIENT             Unsecured      3,904.00              NA           NA            0.00         0.00
US DEPT OF ED/NAVIENT             Unsecured      2,645.00              NA           NA            0.00         0.00
US DEPT OF ED/NAVIENT             Unsecured      5,383.00              NA           NA            0.00         0.00
VERIZON                           Unsecured         800.00             NA           NA            0.00         0.00
WORLD FINANCE CORPORATION         Unsecured         609.00             NA           NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                                Claim           Principal                Interest
                                                              Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                           $0.00              $0.00                  $0.00
      Mortgage Arrearage                                         $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                                $7,082.38            $156.64                $283.68
      All Other Secured                                          $0.00              $0.00                  $0.00
TOTAL SECURED:                                               $7,082.38            $156.64                $283.68

Priority Unsecured Payments:
       Domestic Support Arrearage                                $0.00                $0.00                $0.00
       Domestic Support Ongoing                                  $0.00                $0.00                $0.00
       All Other Priority                                        $0.00                $0.00                $0.00
TOTAL PRIORITY:                                                  $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                              $53,040.90                   $0.00                $0.00


Disbursements:

       Expenses of Administration                                 $2,239.68
       Disbursements to Creditors                                   $440.32

TOTAL DISBURSEMENTS :                                                                             $2,680.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-22486         Doc 28      Filed 11/13/18 Entered 11/13/18 11:17:16                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/13/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
